 



PROMISSORY NOTE
 

$300,000   THREE HUNDRED THOUSAND DOLLARS    

          FOR VALUE RECEIVED, Cloudtech Sensors, Inc., formerly known as
Advanced Products Group, Inc., corporation formed under the laws of the State of
Delaware, (hereinafter “PAYOR” or “Cloudtech”) does hereby promise to pay to
Edward J. da Parma his legal representatives, successors, and/or assigns or to
bearer (hereinafter, the “PAYEE”) THREE HUNDRED THOUSAND ($300,000.00) DOLLARS,
pursuant to the terms of this Note, in conjunction with the Amended and Restated
Agreement and Plan of Merger, dated as of May 31, 2007, entered into by and
between the PAYOR and Cloudtech Sensors, Inc., a corporation formed under the
laws of the State of Delaware, which merged with and into the PAYOR, effective
May 31, 2007 (“Old Cloudtech”) (the “Amended Merger Agreement”) (the terms and
conditions thereof to be incorporated herein by reference), for the payment of
any remaining liabilities or obligations of the PAYOR, prior to the Effective
Date of the Merger Agreement.
          PAYOR agrees to pay in conformity with the following terms:
1. Revokes Prior Notes. This Note hereby replaces and supersedes the Old
Cloudtech promissory note, dated February 27, 2007, which was terminated by
operation of law in the Amended Merger Agreement.
2. Payments and Maturity Date.

  2.1   Payment Structure. Payment shall be made in a lump-sum payment due
within five (5) business days after PAYOR raises at least one-million three
hundred thousand dollars ($1,300,000) in a private transaction from third party
sources in net sales of equity after payment of transaction fees (the “Maturity
Date”).     2.2   Prepayment: Prepayment may be made under this Note in whole or
in part, without penalty.

3. Event of Default.

  3.1   Definition. Any of the following shall constitute an “Event of Default”
under this Note:

  (a)   the failure of the PAYOR to make when due any payment past the Maturity
Date;

  (b)   the application for the appointment of a receiver for the PAYOR, or the
filing of a petition under any provisions of the United States Bankruptcy Code
by or against the PAYOR or any assignment for the benefit of creditors by or
against the PAYOR;

1



--------------------------------------------------------------------------------



 



  (c)   the entry of a judgment against the PAYOR or the issuance or service of
any attachment, levy or garnishment against the PAYOR or the property of the
PAYOR; or

  (d)   the occurrence of any material default or breach that is continuing
under the provisions of any other written agreement between the PAYOR and the
PAYEE.

  3.2   Remedies upon Event of Default. Upon the occurrence of an Event of
Default under this Note the following shall occur:

  (a)   Acceleration. The entire unpaid principal balance of this Note (together
with all accrued and unpaid interest and late charges) shall, at the option of
the PAYEE, become immediately due and payable without notice or demand;

  (b)   Payment of Fees. If collection proceedings are instituted, then the
PAYOR agrees to pay all reasonable attorney fees and costs of collection; and

4. Waiver of Presentment. PAYOR hereby waives presentment for payment, demand,
protest, notice of protest and notice of dishonor hereto.
5. Waiver of Jury Trial. The PAYOR and PAYEE of this note hereby agree to waive
trial by jury in any action or proceeding arising on, out of, by reason of or in
connection with this note.
6. Currency. All payments shall be made in such coin or currency of the United
States of America as at the time of payment is legal tender.
7. Setoff rights. The PAYOR shall have a right of setoff for any damages by
Advanced Products Group, Inc.’s (the Delaware corporate entity that existed
prior to the Effective Time of the Merger, as defined in the Amended Merger
Agreement) breach of representations, covenants or warranties set forth in the
Amended Merger Agreement in accordance with Section 8.1 of the Amended Merger
Agreement.
8. No Waiver for Delay. Neither the failure or delay on the part of the PAYEE of
this Note in exercising any right, power or privilege hereunder shall operate as
a waiver thereof; nor shall a single or partial exercise of any such right,
power or privilege preclude any other or future exercise of any right, power or
privilege.
9. Amendments. This Note may not be changed orally, but only by an agreement in
writing and signed by the party against whom enforcement of any waiver, damage,
modification or discharge is sought.
10. Governing Law. All questions relating to this Note shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware.

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Note to be executed by
their duly authorized officers as of the date written below.

                      Dated:   September 27, 2007                              
        CLOUDTECH SENSORS, INC.                   /s/ James L. Trichon          
                        James L. Trichon
President and Chief Executive Officer                                   /s/
Kenneth S. Rosenzweig                                   Kenneth S. Rosenzweig  
              Secretary and Treasurer    

[Signature Page to the Promissory Note]

3